Title: To Thomas Jefferson from John Trumbull, 7 November 1788
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
 London Novr. 7th 1788.

I wrote you by Mr. Parker and since, asking what precautions were necessary in sending your Harness.—I have received no answer to these.—The Carriage is finished. I shall have paid for it in a few days, and shall send it you by the first opportunity if any should offer before Mr. Parker returns.—When it is paid I shall send your account.—It is not improper, (as you will doubtless have a thousand reports on the subject) that I should say the real situation of the King’s Health: He has been for some time ill, suppos’d to be the Gout in the Stomach, or the Dropsy:—It has now attacked his head, and he has been for three days delirious.—He has been attended till yesterday only by Sir Geo. Baker. His situation was then so much more alarming that Drs. Heberden, Young, and Turton were calld in, and this day at noon he was no better.—The Prince of Wales is constantly with him.—His Life is the more in danger, as He has constantly us’d Temperance and Exercise, so that He has no reserve in them. I am Dr. Sir Your——
